Citation Nr: 1528470	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  09-44 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date for service connection for pseudofolliculitis barbae prior to November 13, 2007.  

2.  Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran had active service from July 1979 to May 1980.  

This matter came before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for pseudofolliculitis barbae and assigned an initial 10 percent disability rating, all effective November 13, 2007.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record. 

The Veteran was notified by RO letter in January 2014 that service connection was denied for a hernia, a back injury, bilateral foot disorder, a neck disorder, and post-traumatic stress disorder (PTSD).  That letter was sent to 310 S. Harrison St., Apt. 101, Saginaw, MI 48602 and it was not returned as undeliverable.  

An October 7, 2014, letter was sent by the RO to the Veteran at 310 S. Harrison St., Apt. 101, Saginaw, MI 48602 informing him that his claim received on July 31, 2013, for service connection for PTSD was again denied.  However, that letter was returned as undeliverable.  As will be explained, it appears that the Veteran now has a viable mailing address and, so, the matter of providing him with proper notice to the new mailing address is brought to the attention of the RO.  

In May 2015 the Veteran's service representative filed an application to reopen claims for service connection for hearing loss, tinnitus, and post-traumatic stress disorder (PTSD).  These matters have not been adjudicated by the RO and, so, the Board does not have jurisdiction.  Accordingly, these matters are referred to the RO for initial consideration and adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In the Veteran's VA Form 9 of October 2009 he requested that he be afforded the opportunity to testify at the RO before a member of the Board.  

The Veteran was sent a letter dated May 2, 2015, informing him that a videoconference was scheduled for Thursday, June 11, 1015.  That letter was sent to 310 S. Harrison St., Apt. 101, Saginaw, MI 48602.  However, that letter was not delivered and was returned with a new address being listed as 1720 Division St., Saginaw, MI 48602-1805.  

It does not appear that there was a subsequent attempt to notify the Veteran of the videoconference by forwarding notice thereof to the newly provided address.   

In a recent June 2015 "Motion for Remand" the Veteran's service representative requested that the case be remanded to the RO to reschedule him for a videoconference and to provide proper notice to the Veteran at the new address.  See 38 C.F.R. §§ 20.700(a), 20.703 (2014).  

In view of the foregoing, the Veteran should be rescheduled for a videoconference at the RO and notified of this by correspondence sent to his most recent address of record.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference at the RO in accordance with the docket number of his appeal or at a later date if requested in a timely manner by the Veteran. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

